Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

JMG Food Inc.
d/b/a Country Mark / Mobil,

Respondent.

Docket No. C-14-1440
FDA Docket No. FDA-2014-H-0948

Decision No. CR3412

Date: October 8, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, JMG Food Inc. d/b/a Country Mark / Mobil, that alleges facts and
legal authority sufficient to justify the imposition of a civil money penalty of $500.
Respondent did not answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold smokeless
tobacco to minors and failed to verify that a smokeless tobacco purchaser was 18 years of
age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21
U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140 (2013). CTP seeks a civil money penalty of $500.
On August 12, 2014, CTP served the Complaint on Respondent! by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Country Mark / Mobil, an establishment that sells tobacco
products and is located at 306 West Pat Rady Way, Bainbridge, Indiana 46105.
Complaint § 3.

e During an inspection of Respondent’s establishment on July 25, 2012, at
approximately 8:46 PM, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase a package of Grizzly Long Cut
Wintergreen smokeless tobacco... .” Complaint § 10.

¢ On October 4, 2012, CTP issued a Warning Letter to Respondent regarding the
inspector’s observation from July 25,2012. The letter explained that the
observation constituted a violation of a regulation found at 21 C.F.R. § 1140.14(a),
and that the named violation was not necessarily intended to be an exhaustive list
of all violations at the establishment. The Warning Letter went on to state that if
Respondent failed to correct the violation, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint § 10.

' CTP served Respondent at 3646 Pickwick Circle, Plainfield, Indiana 46168. See Proof
of Service. CTP alleges that Respondent’s establishment is located, however, at 306
West Pat Rady Way, Bainbridge, Indiana 46105. Complaint § 3. Nevertheless, an
individual named “SANHI” signed for the package, which was addressed to Respondent.
See Proof of Service. Additionally, my office issued an Initial Order Establishing
Procedures to both addresses, neither of which was returned as improperly addressed.
Therefore, I will infer that Respondent had proper notice in this matter in the absence of
any evidence to the contrary.
e Though United Parcel Service records indicate than an individual named “Rich”
received the Warning Letter on October 5, 2012, the FDA did not receive a
response from Respondent. Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on December 11,
2013, at approximately 6:25 PM, FDA-commissioned inspectors documented that
“a person younger than 18 years of age was able to purchase a package of Grizzly
Long Cut Premium Wintergreen smokeless tobacco . . . [.]” The inspectors also
documented that “the minor’s identification was not verified before the sale... .”
Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no smokeless tobacco purchasers
are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
smokeless tobacco to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on
July 25, 2012, and December 11,2013. On December 11, 2013, Respondent also
violated the requirement that retailers verify, by means of photo identification containing
a purchaser’s date of birth, that no smokeless tobacco purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute
violations of law that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

